Citation Nr: 1528791	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right leg radiculopathy as secondary to sacroiliitis. 

2.  Entitlement to a rating in excess of 20 percent for sacroiliitis.  

3.  Entitlement to an initial rating in excess of 10 percent for left leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

With regard to the issue of entitlement to service connection for right leg radiculopathy, the Board notes that the Veteran's initial June 2010 claim was denied in an October 2010 rating decision.  However, in September 2011, within one year of the issuance of such decision, additional relevant evidence consisting of an EMG study dated that same month showing lumbar radiculopathy in the bilateral legs was received.  Therefore, the Board finds that the Veteran's current claim for service connection stems from his June 2010 claim and the October 2010 rating decision as to such issue is non-final.  38 C.F.R. § 3.156(b) (2014).  Thus, new and material evidence is not necessary to reopen the claim and it is reviewed on a de novo basis.

In March 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file include the transcript from the March 2014 hearing, a copy of which has been physically added to the record, and VA clinical records dated through July 2013, which were considered in the December 2013 statement of the case.  The remainder of the documents in the electronic files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's adjudication of the claim for service connection for right leg radiculopathy is set forth in the decision below.  The claims for increased ratings for sacroiliitis and left leg radiculopathy are addressed in the REMAND that follows the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his right leg radiculopathy, at least in part, is etiologically related to his service-connected sacroiliitis.    


CONCLUSION OF LAW

The criteria for service connection for right leg radiculopathy as secondary to sacroiliitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for right leg radiculopathy constitutes a complete grant of the benefits sought with respect to this matter, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations concerning this aspect of the appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has asserted, to include in sworn testimony to the undersigned, that he developed radiculopathy in the right leg at the same time that he developed the radiculopathy in the left leg for which service connection was granted-as secondary to sacroiliitis-by way of an October 2010 rating decision.  As such, he claims that service connection for radiculopathy in the right leg is warranted as secondary to sacroiliitis.  

The record reflects an October 2010 VA examination that resulted in a diagnosis of "sacroiliitis with a mild radiculopathy that appears to be greater in the left lower extremity than the right."  The examiner noted that "[a]lthough . . . the [V]eteran claims a right leg radiculopathy it appears to be more in the left than the right during this examination by history and examination [sic]."  Following this examination, the physician concluded that it was at least as likely as not that the Veteran had a mild left lower extremity radiculopathy caused by the service-connected sacroiliitis. 

Thereafter, a September 2011 electromyogram of both legs was abnormal, and resulted in an impression of bilateral lumbosacral radiculopathies involving L5, S1 with ongoing denervation associated mostly on the right.  Pertinent findings from a December 2011 VA examination included bilateral decreased sensation and moderate numbness in the lower extremities and positive bilateral straight leg raising testing.  

Given the above, and notwithstanding the conclusion to the contrary by the December 2011 VA examiner, the Board finds that there is an approximate balance of the positive and negative evidence regarding whether at least some portion of current disability due to right leg radiculopathy is etiologically related to the service-connected sacroiliitis.  

In making the above determination, the Board notes that the opinion following the October 2010 VA examination, which did link left radiculopathy to sacroiliitis, did not specifically find that a right leg radiculopathy was not related to sacroiliitis, but appeared to find that there was no, or insufficient, disability demonstrated in the right leg at the time of the examination to warrant service connection for right leg radiculopathy.  As such, given the clear clinical evidence of right leg radiculopathy subsequent to the October 2010 VA examination, the October 2010 VA examiner's opinion generally linking lower extremity radiculopathy to sacroiliitis, and resolving all doubt in favor of the Veteran, the Board finds that the criteria for service connection for right leg radiculopathy as secondary to sacroiliitis are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for right leg radiculopathy as secondary to sacroiliitis is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary so as to ensure that due process is followed and there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record reflects that the Veteran was last afforded a VA examination to determine the nature and severity of his service connected sacroiliitis and left leg radiculopathy in December 2011, and he testified as to having increased symptomatology-to include difficulty with depressing the clutch in his car, bending over, climbing stairs, and getting out of bed-associated with both conditions since this examination.  Therefore, as the evidence suggests that the Veteran's bilateral hearing loss symptomatology may have increased in severity since the December 2011VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as the record indicates that the Veteran receives treatment for his service-connected disabilities through VA and the most recent records in the file are dated in July 2013, updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical reports dated from July 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected sacroiliitis and left leg radiculopathy.  Prior to the examination, the paper and electronic files and a copy of this Remand must be made available to the examiner.  The examiner should identify the current nature and severity of all manifestations of the Veteran's service-connected connected sacroiliitis and left leg radiculopathy.  

All indicated tests and studies, to include range of motion testing, are to be performed, and with respect to left leg radiculopathy, the examiner must opine, to the extent possible, as to whether such results in complete paralysis or "mild," "moderate," or "severe" incomplete paralysis.  Assessments of the functional impact of the service-connected connected sacroiliitis and left leg radiculopathy on ordinary activities, to include the Veteran's employability, taking into consideration his level of education, special training, and previous work experience, but not his age, should be rendered. 

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims for increased ratings for sacroiliitis and left leg radiculopathy based on the entirety of the evidence of record.  To the extent that this does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


